                   Case 19-10603-JTD           Doc 321        Filed 03/03/20        Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    MABVAX THERAPEUTICS HOLDINGS,                               Case No. 19-10603 (JTD)
    INC., et al.,1

                                     Debtors.                   Jointly Administered


                        STIPULATION AND ORDER AMENDING PROOFS
                          OF CLAIM AND RESERVATION OF RIGHTS

             This stipulation is entered into by and between MabVax Therapeutics Holdings, Inc. and

MabVax Therapeutics, Inc. (together, the “Debtors”) and Sloan-Kettering Institute for Cancer

Research (“MSK” and together with the Debtors, the “Parties”).

                                                  RECITALS

             WHEREAS, on March 21, 2019, the Debtors each filed a voluntary petition for relief under

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States

Bankruptcy Court for the District of Delaware (the “Court”) commencing these chapter 11 cases;

             WHEREAS, on August 27, 2019, the Court entered the Order Establishing Bar Dates and

Procedures and Approving the Form and Manner of Notice Thereof [D.I. 214], which established

October 17, 2019 as the deadline for filing proofs of claim in these chapter 11 cases;

             WHEREAS, on October 15, 2019, MSK filed a proof of claim in case number 19-10604,

asserting an unsecured claim in the amount of $184,351.00 (“Claim No. 17”);

             WHEREAS, on October 17, 2019, MSK filed a proof of claim in case number 19-10604,

asserting an unsecured claim in the amount of $144,000.00 (“Claim No. 24”);


1
         The last four digits of the taxpayer identification numbers of the Debtors follow in parentheses: (i) MabVax
Therapeutics Holdings, Inc. (7903) and (ii) MabVax Therapeutics, Inc. (1765). The Debtors’ mailing address is 11535
Sorrento Valley Road, Suite 400, San Diego, CA 92121.


{00027580.2 }
                Case 19-10603-JTD            Doc 321       Filed 03/03/20       Page 2 of 4




         WHEREAS, on October 18, 2019, MSK filed a proof of claim in case number 19-10603,

asserting an administrative claim in the amount of $144,000.00 (“Claim No. 65” and collectively

with Claim No. 17 and Claim No. 24, the “Claims”);2

         WHEREAS, the bases of the Claims asserted by MSK are “Royalties under Polyvalent

Conjugate Vaccines for Cancer License” (collectively, the “Vaccines Agreements”);

         WHEREAS, on December 2, 2019, the Parties and Y-mAbs Therapeutics, Inc. (“Y-

mAbs”) entered into a Settlement and Assumption and Assignment of MSK License Agreement and

Y-mAbs Sublicense Agreement (the “Settlement Agreement”);

         WHEREAS, on December 16, 2019, the Court entered an order approving the Settlement

Agreement [D.I. 270];

         WHEREAS, pursuant to the Settlement Agreement, on December 17, 2019, the Debtors

paid to MSK an amount of three hundred twenty-eight thousand three hundred fifty-one

($328,351.00) dollars (the “Cure Payment”) associated with cure payments owed to MSK under

the Vaccines Agreements;

         WHEREAS, the purpose and effect of this Stipulation is to confirm payment of the Cure

Payment, but nothing in the Settlement Agreement shall effect or be deemed to effect or otherwise

prejudice MSK’s right to receive and collect future payments pursuant to Section 3.3 of the Y-

mAbs Sublicense, as amended by Section 2(c) of the Settlement Agreement;

         WHEREAS, in consideration of the Cure Payment, the Parties agree that the Claims should

be amended as set forth herein;

         NOW, THEREFORE, after good-faith, arms-length negotiations, in consideration of the

foregoing, it is hereby stipulated and agreed that:


2
        Capitalized terms used herein but otherwise not defined shall retain the meaning ascribed to them in the
Settlement Agreement.

{00027580.2 }                                          2
                Case 19-10603-JTD        Doc 321      Filed 03/03/20     Page 3 of 4




         1.     The claims register in case 19-10603 shall be updated to reflect the amount of Claim

No. 65 as $0.00.

         2.     The claims register in case 19-10604 shall be updated to reflect the amounts of

Claim Nos. 17, 24 and 25 as $0.00.

         3.     Nothing contained herein shall effect, be deemed to effect, or otherwise prejudice

MSK’s right to receive and collect the MSK Revenue Share.

         4.     For the avoidance of doubt, nothing contained herein shall release any obligations

between MSK and the Debtors created by, arising out of or related to the Assumption and

Assignment of BII Agreements [D.I. 138].

         5.     MSK reserves all rights in connection with its contractual rights and entitlement

under the Vaccine Agreements, the Assumption and Assignment of BII Agreements and the

Settlement Agreement.

         6.     The clerk of the Bankruptcy Court in the Debtors’ chapter 11 cases is authorized

and directed to adjust the claims register in accordance with this Stipulation.

         7.     This Stipulation may not be modified other than by a signed writing executed by

the Parties.

         8.     Each person who executes this Stipulation represents that he or she is duly

authorized to do so on behalf of the respective Party and that each Party has full knowledge and

has consented to this Stipulation.

         9.     This Stipulation may be executed in counterparts, each of which will be deemed an

original but all of which together constitute one and the same instrument, and it constitutes

sufficient proof of this Stipulation to present any copy, copies, or faxes signed by the Parties to be

charged.



{00027580.2 }                                     3
                Case 19-10603-JTD        Doc 321       Filed 03/03/20     Page 4 of 4




         10.    This Stipulation will be exclusively governed by and construed and enforced in

accordance with the laws of the State of Delaware, without regard to its conflicts of law principles,

and all claims relating to or arising out of this Stipulation, or the breach thereof, whether sounding

in contract, tort, or otherwise, will likewise be governed by the laws of the State of Delaware,

excluding Delaware’s conflicts of law principles.

         11.    The Court will retain exclusive jurisdiction over all disputes relating to this

Stipulation.

 Dated: March 3, 2020
        Wilmington, Delaware

 THE ROSNER LAW GROUP LLC                             A.M. SACCULLO LEGAL, LLC

 /s/ Jason A. Gibson                                  /s/ Mary E. Augustine
 Frederick B. Rosner (DE 6091)                        Anthony M. Saccullo (DE 4141)
 Scott J. Leonhardt (DE 4885)                         Mary E. Augustine (DE 4477)
 Jason A. Gibson (DE 6091)                            27 Crimson King Drive
 Zhao (Ruby) Liu (DE 6436)                            Bear, Delaware 19701
 824 N. Market Street, Suite 810                      Tel.: (302) 836-8877
 Wilmington, Delaware 19801                           Fax: (302) 836-8787
 Tel.: (302) 777-1111                                 Email: ams@saccullolegal.com
 Email: rosner@teamrosner.com                                 meg@saccullolegal.com
         leonhardt@teamrosner.com
         gibson@teamrosner.com                        and
         liu@teamrosner.com
                                                      OLSHAN FROME WOLOSKY LLP
 Counsel to the Debtors and Debtors in                Jonathan T. Koevary (admitted pro hac vice)
 Possession                                           1325 Avenue of the Americas
                                                      New York, New York 10019
                                                      Tel.: 212 451-2300
                                                      Fax: 212 451-2222
                                                      Email: jkoevary@olshanlaw.com

                                                      Counsel to Sloan-Kettering Institute for
                                                      Cancer Research
SO ORDERED:




{00027580.2 }                                     4
